Citation Nr: 0726735	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-32 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability rating of 50 percent for major 
depression with psychotic features and generalized anxiety 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1956 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in May 
2004, a statement of the case was issued in July 2004, and a 
substantive appeal was received in September 2004.

The Board notes that the veteran's September 2004 substantive 
appeal submission expressly clarified that he specifically 
claims entitlement to a 50 percent rating for his service-
connected psychiatric disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that while a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination. VAOPGCPREC 
11-95 (1995).

In this case, the veteran was afforded a VA psychiatric 
examination most recently in April 2004.  A May 2004 VA 
outpatient consultation note authored by a nursing 
practitioner offers some indication that the veteran's 
reported and observed symptoms may have been significantly 
more severe than those contemplated in the April 2004 VA 
examination report.  In the veteran's September 2004 
substantive appeal, the veteran stated "My depression is 
getting worse."  The veteran attached a September 2004 
written statement credibly describing symptoms significantly 
different than those the April 2004 VA examination report 
contemplated.

In October 2004, the veteran submitted additional 
correspondence expressing that the April 2004 VA examination 
report's characterization of his own account of his symptoms 
was not consistent with the symptoms he experiences; the 
veteran essentially contends that the April 2004 findings 
were based upon consideration of symptoms inconsistent with 
what the veteran's psychiatric disease actually manifests.

The August 2007 brief submitted by the veteran's 
representative further contends that the April 2004 VA 
examination report is "stale" and presents old analysis of 
the veteran's disability in reliance upon an understanding of 
his reported symptoms that is inconsistent with the veteran's 
subsequently reported symptom features.  In this particular 
case, the Board believes that the veteran has reasonably and 
credibly testified that the symptoms of his service-connected 
major depression are currently more severe than the symptoms 
contemplated in the April 2004 VA examination report.  In 
light of the circumstances of this case, and in the interest 
of providing every consideration to the veteran's claim, the 
Board believes that a fresh VA psychiatric examination is 
warranted to clarify the record and provide the necessary 
expert analysis of the veteran's actual current psychiatric 
symptomatology.

The veteran's primary contentions involve significant 
reported symptoms which are not clearly reflected or 
considered in the most recent April 2004 VA examination 
report.  Therefore, the Board believes a current VA 
examination is warranted.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  As this claim is being remanded 
for further development, the Board finds it reasonable to 
give additional notice to expressly comply with the 
Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should schedule the veteran for 
a new VA psychiatric examination to 
ascertain the current severity of his 
service-connected major depression with 
psychotic features and generalized anxiety 
disorder.  If possible, the RO should 
arrange for this examination to be 
conducted by an appropriate examiner other 
than the author of the April 2004 VA 
psychiatric examination report.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail to allow for evaluation 
under applicable VA rating criteria.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a 50 percent rating is 
warranted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



